Citation Nr: 0418167	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependents' educational assistance 
benefits pursuant to the provisions of 38 U.S.C.A. Chapter 
35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1941 to December 
1943.  He died in July 1987.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VARO in Chicago, Illinois.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
her claim and the evidence necessary to substantiate the 
claim.  

2.  The veteran died in July 1987.  The immediate cause of 
death was respiratory failure due to or as a consequence of 
emphysema, pneumonitis.  Conditions contributing to death but 
not related to the cause were given as protein calorie 
malnutrition and carcinoma of the prostate.  An autopsy was 
not performed.  

3.  At the time of the veteran's death, service connection 
was in effect for:  Carcinoma of the left testicle with 
metastasis and with postoperative scarring of the left rectus 
and telangiectasis of the abdomen and back, rated as 
noncompensably disabling from December 13, 1949; an absent 
acquired left testicle, postoperative status, evaluated as 
10 percent disabling from April 1, 1946.  The combined 
disability rating of 10 percent had been in effect since 
December 13, 1949.  

4.  Respiratory failure, emphysema, pneumonitis, protein 
calorie malnutrition, and/or carcinoma of the prostate were 
not demonstrated either during the veteran's active military 
service or for many years following his release from active 
service, nor are they shown to have been otherwise related to 
service.

5.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003).

2.  The criteria for entitlement to dependents' educational 
assistance have not been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions, if necessary.  VA is not required 
to provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence that was not 
previously provided to VA and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative of what 
portion, if any, of the evidence is to be provided by the 
claimant and what part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims folder.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has also expressed the 
view that a claimant is entitled to VCAA notice prior to 
initial adjudication of a claim, but declined to specify a 
remedy where adequate notice was not provided prior to the 
initial RO adjudication.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In that decision, the Court also 
indicated that VA must tell a claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.  38 C.F.R. § 3.159(b).

The record shows that the appellant received the notice 
required by the VCAA.  In an October 2001 letter, the RO 
informed her of the type of evidence needed to support her 
claim, and indicated what she should do toward obtaining such 
evidence, and what VA would do.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice provided to the appellant in October 2001 was 
not given prior to the first RO adjudication claim, the 
notice was provided prior to the transfer and certification 
of the appeal to the Board.  After the notice was provided, 
the case was readjudicated and a supplemental statement of 
the case was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.

In this case, because the content requirements of the VCAA 
notice have been satisfied, any error created by not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  In March 2004, VA 
obtained an opinion from VA's General Counsel as to the 
Court's statement in Pelegrini that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include a request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim as part of the notice provided to 
a claimant under those provisions.  The General Counsel's 
opinion held that the Court's statement is obiter dictum and 
is not binding on VA.  Further, the opinion held that 
§ 5107(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.

The claims folder has been reviewed by a VA physician with 
appropriate expertise in genitourinary disorders.  The 
January 2003 statement of the case provided the appellant 
with the applicable law and regulations pertinent to her 
claims.  The Board finds that she has had ample notice of the 
types of evidence that would support her claim and that she 
has had sufficient opportunity to present evidence and 
argument in support of her appeal.  The Board, therefore, 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Therefore, 
notwithstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2003).  Service connection may be presumed for certain 
chronic diseases, including malignant tumors, which are 
manifested to a compensable degree within one year following 
a period of active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have been a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2003).

In this case, the weight of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  According to the death 
certificate, the veteran died in July 1987 at his home.  The 
immediate cause of death was listed as respiratory failure 
due to or as a consequence of emphysema, pneumonitis.  
Significant conditions listed as contributing to death, but 
not related to the cause, were given as protein calorie 
malnutrition and carcinoma of the prostate.  An autopsy was 
not performed. 

During the veteran's lifetime he was service connected for 
carcinoma of the left testicle with metastasis and with 
postoperative scarring of the left rectus and telangiectasis 
of the abdomen and back, rated as noncompensably disabling, 
and absence, acquired left testicle, postoperative status, 
evaluated as noncompensably disabling.  The noncompensable 
disability ratings had been in effect since 1949.  The 
contemporaneous evidence of record discloses the left 
testicle was removed in 1943.  No residual carcinoma was 
indicated.  

A VA X-ray study of the chest done in June 1949 showed no 
evidence of any pulmonary metastasis.  The bony thorax 
appeared negative on current examination.

By rating decision dated in September 1956, it was noted 
there had been no recurrence of the carcinoma involving the 
left testicle at the present time.  A noncompensable 
disability rating was assigned for the carcinoma of the left 
testicle from December 13, 1949.  The noncompensable rating 
for absence, acquired left testicle, postoperative status, 
was increased to 10 percent, effective April 1, 1946.  

The post service medical evidence of record includes an 
October 1986 statement from a private physician who reported 
the veteran had emphysema and metastatic prostate cancer.  It 
was also added he had a chronic ulcer of the midback region.  
It was further stated the veteran had irradiation to the area 
in 1943 for a testicular tumor and had chronic irradiation 
changes.  Further, it was reported he had a traumatic episode 
in March 1986 and had had a chronic, nonhealing ulcer since 
that time.  

Also of record is a report of a July 1987 private 
consultation record indicating that the veteran had had 
radiation to his back several years previously for seminoma.  
He had developed severe radiation dermatitis to the back with 
unhealing ulcer after minimal trauma.  The veteran was 
hospitalized with right lower lobe pulmonary infiltrate.  It 
was noted he also had a history of emphysema.  

In November 2002, a VA physician with expertise in 
genitourinary disorders reviewed the claims file.  He noted 
that the veteran had been diagnosed as having embryonal cell 
carcinoma of the left testicle in 1943.  At that time he 
underwent an orchiectomy and radical lymph node dissection 
with subsequent radiation therapy.  A 1956 rating action 
indicated there was no recurrence of testicular cancer at 
that time.  No further evidence was present to indicate that, 
at any time, the veteran had had recurrence of his testicular 
problem.  In April 1986 the veteran had a prostate biopsy 
that established a diagnosis of Stage D prostate cancer with 
metastatic disease of the lung.  The veteran died with the 
cause of death being listed as emphysema, pneumonitis, and 
respiratory failure.  The presence of prostate cancer and 
malnutrition were listed as contributing factors.  The 
physician indicated that after review of the record, he found 
no available evidence to indicate that the testicular cancer 
had recurred.  He stated that, as a result, it was "not at 
least as likely as not that the veteran's service-connected 
conditions in any way contributed to the cause of his death 
or that they were in any way related to the prostate cancer 
that contributed to his death."  

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, but she has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
a causal relationship between the decedent's death and his 
military service.  See, for example, Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a lay person is generally not capable 
of opining on matters requiring medical knowledge,") affirmed 
sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert 
denied 119 S. Ct. 404 (1998).  See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Upon careful review of the evidence in this case, the Board 
finds no competent medical evidence has been submitted to 
relate the veteran's death to his active service.  No 
available medical evidence indicates that he suffered from 
prostate cancer, malnutrition, or a respiratory disorder 
during service or for years thereafter.  Additionally, no 
competent medical evidence has been submitted to demonstrate 
the veteran was diagnosed with or treated for carcinoma of 
the prostate for years following service.  The Board has 
given every consideration to whether any of the service-
connected disabilities contributed to the cause of the 
veteran's death.  There is no evidence of such a contributory 
cause.  The record contains few, if any, references to the 
causes of the service-connected disabilities in the years 
immediately preceding the veteran's death, and no medical 
professional has reported that the service-connected 
disabilities played a role in the veteran's death.

Accordingly, although the Board is sympathetic with the 
appellant's loss of her husband, the undersigned finds a lack 
of competent medical evidence to warrant a favorable decision 
in this case.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
not submitted any competent medical evidence to provide a 
nexus between the veteran's active service and the conditions 
that caused or contributed to the cause of his death.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

With regard to the claim for entitlement to dependents' 
educational assistance, the VA dependents' educational 
assistance program authorizes a program of education or 
special restorative training for the child of a veteran who 
died of a service-connected disability, or died while having 
a disability evaluated as total and permanent that resulted 
from a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501; 38 C.F.R. §§ 21.3020, 21.3021.  In this case, the 
veteran's death from respiratory failure due to emphysema and 
pneumonitis was neither service connected nor caused by a 
service-connected disability.  As the veteran did not die of 
a service-connected disability, or of a disability that 
resulted from a service-connected disability, there is no 
entitlement to VA dependents' educational assistance.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependents' educational assistance benefits 
pursuant to the provisions of 38 U.S.C.A. Chapter 35 is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



